*926
ORDER

PER CURIAM:
Appellant John J. Holliday appeals from the denial of his Rule 29.15 motion for post-conviction relief following an eviden-tiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. A formal, published opinion would serve no jurisprudential purpose; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).